                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                                EASTERN DIVISION

UNITED STATES OF AMERICA                                                             PLAINTIFF

v.                                                     CRIMINAL CASE NO. 2:19cr9-KS-MTP


HOPE EVANGULANE THOMLEY AND                                                    DEFENDANTS
HOWARD RANDALL THOMLEY


           STIPULATED AND AGREED ORDER PURSUANT TO SETTLEMENT

         ON THE JOINT MOTION OF the Plaintiff, United States of America, and Claimant,

BellSouth Telecommunications (“BellSouth”), and pursuant to a Stipulated Settlement

Agreement (“Agreement”) between the parties to compromise and settle all claims between them

relevant to this action, the Court finds as follows:

         1.    THAT the real property relevant to the Agreement and this Order (the “Property”)

is described as C9 in the criminal information [ECF No. 1], and as C-039 in the associated

amended civil complaint (United States v. Real Property Located at 19 Crane Park, et al.), 2:18-

cv-165-KS-MTP [ECF No. 183], and is commonly referred to as Parcel 052N-09-002.000 (56 98

Place) and legally described as follows:

               Real property located at 56 98 Place Blvd., Hattiesburg, Lamar
               County, Mississippi, more particularly described as:

               Commence at an iron pipe at the Northeast corner of the Northwest
               ¼ of the Southwest ¼ of Section 9, Township 4 North, Range 14
               West, Lamar County, Mississippi and run South 00 degrees 00
               minutes 39 seconds East for 1,142.16 feet to a ½” rebar and the
               Point of Beginning. From the Point of Beginning continue South
               00 degrees 00 minutes 39 seconds East for 68.00 feet to a ½”
               rebar; thence run South 89 degrees 38 minutes 54 seconds West for
               203.61 feet to a ½” rebar on the East right of way line of 98 Place
               Blvd. (Paved Public Road); thence run on and along said right-of-
               way line North 00 degrees 01 minutes 20 seconds West for 68.00
               feet to a ½” rebar; thence leaving said right-of-way line run North
               89 degrees 38 minutes 54 seconds East for 203.63 feet back to the

{JX217703.2}
                Point of Beginning. Said parcel of land is part of the Northwest ¼
                of the Southwest ¼ of Section 9, Township 4 North, Range 14
                West, Lamar County, Mississippi and contains 0.32 acres more or
                less; together with all improvements thereon and appurtenances
                thereunto belonging.

        THAT any violation of Title 18, United States Code, involving the Property occurred

without the knowledge and consent of BellSouth.

        2.      THAT BellSouth owns a Right of Way on the Property, which is asserted on page

two of the Warranty Deed attached as Exhibit A, and which was originally dated February 12,

1996, and recorded in Land Deed Book 12-R at Page 407 in the office of the Chancery Clerk of

Lamar County, Mississippi, which predates the criminal conduct underlying the United States’

interest in the property.

        THAT BellSouth’s Right of Way is not subject to forfeiture in the instant action. The

United States’ rights in and to the Property under the instant action are subordinate to the rights

of BellSouth under the recorded Right of Way agreements, and an entry of a Final Order of

Forfeiture for the Property under the instant action will not have the legal effect of extinguishing,

cancelling or otherwise terminating the right of way or BellSouth’s interest therein.

        THAT, upon entry of a Final Order of Forfeiture for the Property, the United States shall

honor BellSouth’s Right of Way and any purchaser of the Property from the Government, or

anyone claiming an interest through this forfeiture proceeding, will also be bound by the Right of

Way.

        THAT the United States’ recognition of BellSouth’s Right of Way as set forth in the

Agreement fully settles and satisfies any and all claims by BellSouth with respect to the Property

and all claims resulting from the incidents or circumstances giving rise to the proceedings

involving the forfeiture of the Property.



                                                 2
        IT IS THEREFORE ORDERED AND ADJUDGED THAT BellSouth’s claims asserted

in this case are granted insofar as they are consistent with the Agreement.

        IT IS FURTHER ORDERED AND ADJUDGED that BellSouth is excused from further

participation in this case.

        SO ORDERED this, the __3rd___ day of __May_____, 2019.



                                             s/Keith Starrett
                                             Hon. Keith Starrett
                                             U. S. District Court Judge




                                                 3
